      Case 1:19-cr-00463-DLC Document 104 Filed 09/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             19cr463 (DLC)
                                         :
 BENZION ZIRKIND,                        :                  ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On September 14, 2020, the parties informed this Court that

the defendant intends to plead guilty.       An in court plea

proceeding may be available to the defendant.         Accordingly, it

is hereby

     ORDERED that a plea proceeding shall occur on Thursday,

September 24, 2020 at 10:00 a.m.

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following two questions by Monday, September 21:

       1) If both an in-court and videoconference proceeding are
          available, does the defendant prefer to plead guilty
          in an in-court proceeding in Courtroom 18B, 500 Pearl
          Street, or through videoconference technology via
          Skype for Business?

       2) If an in-court plea proceeding is unavailable, does
          the defendant consent to plead guilty at a
          videoconference proceeding?

     If the defendant consents to plead guilty at a

videoconference proceeding, either as a matter of preference or
         Case 1:19-cr-00463-DLC Document 104 Filed 09/15/20 Page 2 of 3




because an in-court proceeding is unavailable, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.


Dated:       New York, New York
             September 15, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                        2
            Case 1:19-cr-00463-DLC Document 104 Filed 09/15/20 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
              BENZION ZIRKIND,                                                   19-CR- 463 (DLC)
                                           Defendant.
-----------------------------------------------------------------X

Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:                __________________________                      _____________________________
                     Print Name                                      Signature of Defense Counsel
